Citation Nr: 0203819	
Decision Date: 04/25/02    Archive Date: 05/02/02

DOCKET NO.  02-00 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether recoupment of the veteran's disability compensation 
benefits to offset his separation pay, was proper.


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active service from November 1979 to March 
1980, and from June 1991 to June 2000.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which awarded the veteran disability 
compensation benefits, and notified him that they would 
withhold his benefits until his separation pay was recouped.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence has been 
obtained.

2.  The veteran was involuntarily separated from service in 
June 2000; he received net severance pay of $11,417.01.

3.  In March 2001, the veteran was awarded service connection 
for a right knee disability, based on an incident that 
occurred in his second period of active service.

4.  In the March 2001 award letter, the veteran was notified 
that his disability compensation benefits would be withheld 
until the net amount of his separation pay was recouped.


CONCLUSION OF LAW

Recoupment of the veteran's disability compensation benefits, 
to offset his net separation pay, was proper.  10 U.S.C.A. 
§ 1174 (West 1998); 38 U.S.C.A. §§ 5103, 5103A, 5107, 5304 
(West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. § 3.700 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that his 
severance pay is unrelated to his medical disabilities, and 
as such, it is improper to recoup his severance pay.

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), was 
enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate the claim for 
benefits.  The VCAA also created 38 U.S.C.A. § 5103A, which 
codifies VA's duty to assist, and essentially states that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.159).  The intended effect 
of the implementing regulations was to establish clear 
guidelines, consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide to 
claimants who file a claim for benefits.  66 Fed. Reg. 45,620 
(Aug. 29, 2001).  Both the VCAA and the implementing 
regulations are applicable in the present case, and will be 
collectively referred to as "the VCAA." 

In the January 2002 statement of the case (SOC), the RO 
included the provisions of the VCAA.  The Board has reviewed 
the claims file, and finds that the RO satisfied the 
requirements under the VCAA.  In that regard, the veteran was 
notified of the reasons for recouping his separation pay in 
letters dated in March 2001, and July 2001, as well as the 
January 2002 SOC.  The claims file contains adequate 
information to adjudicate this appeal, and there is no 
indication that there are any outstanding records pertinent 
to this appeal.  Moreover, as the outcome of this appeal 
pertains to recoupment of severance pay (i.e., a legal 
determination), and not a current medical disorder, a VA 
examination or medical opinion is not necessary in this case.  
In short, the Board finds that the requirements under the 
VCAA are met, and the Board will proceed with appellate 
review.  

According to VA law, not more than one award of pension, 
compensation, or emergency officers' regular or reserve 
retirement pay will be made concurrently to any person based 
on his or her own service except as provided in 38 C.F.R. 
§ 3.803, relating to naval pension, and 38 C.F.R. § 3.750(c), 
relating to waiver of retirement pay.  38 C.F.R. § 3.700; see 
38 U.S.C.A. § 5304.  Pursuant to 10 U.S.C.A. § 1174(h)(2), a 
member who has received separation pay based on service in 
the armed forces shall not be deprived, by reason of receipt 
of such separation pay, severance pay, or readjustment pay, 
of any disability compensation to which he is entitled under 
VA law, but there shall be deducted from that disability 
compensation an amount equal to the total amount of 
separation pay, severance pay, and readjustment pay received, 
less the amount of Federal income tax withheld from such pay 
(such withholding being at the flat withholding rate for 
Federal income tax withholding).  10 U.S.C.A. § 1174(h)(2) 
(West 1998).  The provisions of 10 U.S.C.A. § 1174(h)(2) are 
applicable to Reservists' Involuntary Separation Pay (RISP).  
VAOGCPREC 9-96; see 38 U.S.C.A. § 7104(c).

The implementing regulation to 10 U.S.C.A. § 1174(h)(2), 
essentially mirrors that statute, stating that a veteran who 
has received separation pay may receive disability 
compensation for disability incurred or aggravated by service 
prior to the date of receipt of separation pay, subject to 
recoupment of the total amount received as separation pay.  
38 C.F.R. § 3.700(5); see also VAOGCPREC 14-92.  

In the present case, the veteran served on active duty from 
November 1979 to March 1980, and from June 1991 to June 2000.  
He was involuntarily separated in June 2000 from service, and 
received involuntary separation pay.  His gross separation 
pay was $15,856.95; his net separation pay was $11,417.01.  
In March 2001, the RO awarded the veteran service connection 
for a right knee injury.  In the letter notifying the veteran 
of that award, he was informed that the law required that his 
disability compensation benefits are withheld, until the net 
amount of separation pay had been recouped.  By VA letter 
dated in July 2001, the veteran was notified of the correct 
net amount of separation pay to be recouped.  The veteran 
disagreed with that determination, and initiated this appeal.  
As noted earlier in this decision, the veteran essentially 
contends that his severance pay has nothing to do with his 
medical disabilities, and should not be recouped.  

The Board has reviewed the facts of this case, along with the 
veteran's contentions and the pertinent laws and regulations.  
However, the Board finds no legal basis for the veteran's 
claim, and his appeal is denied.  The law is clear that while 
veterans are not prohibited from receiving VA disability 
compensation benefits after they have received separation 
pay, the net amount of separation pay is subject to 
recoupment.  This rule is consistent with the policy against 
receipt of concurrent awards.  See 38 U.S.C.A. § 5304(a)(1); 
38 C.F.R. § 3.700.

The Board acknowledges the veteran's contentions that his 
medical disabilities are unrelated to his separation pay.  
Nevertheless, the law is clear that the net amount of 
separation pay shall be deducted from an award of VA 
disability compensation benefits, and as such, the appeal is 
denied.  The Board is bound by VA laws and regulations, and 
there is simply no legal basis to allow the appeal in this 
case.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive, the claim 
should be denied because of the absence of legal merit, or 
the lack of entitlement under the law).  


ORDER

Recoupment of the veteran's net separation pay to offset an 
award of VA disability compensation benefits was proper, and 
the appeal is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

